               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CRIMINAL CASE NO. 1:18-CR-00011


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
              vs.               )                                ORDER
                                )
KELLY DWAIN PARKER,             )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s Motion to Seal

[Doc. 29].

      The Defendant, through counsel, moves the Court for leave to file the

“Report of Forensic Psychiatrist George Corvin, M.D., Exhibit 1 to the

Sentencing Memorandum” [Doc. 29-1], under seal in this case. Counsel,

however, does not provide any grounds to support his Motion.1 [Doc. 29].

      Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the




1 The Court also notes that the Defendant’s Motion fails to provide a statement indicating
why sealing is necessary as required by LCrR 32.5(d) and LCvR 6.1(c)(2). Nevertheless,
the Court in its discretion will address the merits of the Defendant’s Motion.
documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000).

      In the present case, the public has been provided with adequate notice

and an opportunity to object to the Defendant’s motion. The Defendant filed

his motion on November 19, 2018, and it has been accessible to the public

through the Court’s electronic case filing system since that time.

      The Fourth Circuit has recently addressed the balancing that the Court

should undertake in determining what portions, if any, should be redacted

from a sentencing memorandum in a criminal case. United States v. Harris,

890 F.3d 480, 492 (4th Cir. 2018). References to a defendant’s cooperation

are entitled to sealing and should be redacted. No such information,

however, is found in the exhibit at issue here. As for other information a

defendant seeks to seal, the Court should consider the materiality of the

information to an understanding of the Defendant’s case. The more

significant the information to any relief the Defendant seeks, the less likely it

should be placed in the record under seal. For instance, identities of and

information regarding a defendant’s family members (particularly minors) are

rarely germane to the factors for sentencing and thus would ordinarily be

allowed to be redacted. Id. at 492. Here, the Defendant’s exhibit contains the

                                       2
identities of and information regarding his family members and other

pertinent individuals. However, the nature of and information regarding those

adult relationships are central to Defendant’s arguments. The exhibit also

contains personal information regarding the Defendant’s background and

mental health. But this, again, is central to Defendant’s arguments for a

downward variance. Further, the Defendant intends to call Dr. Corvin as an

expert witness at sentencing to provide testimony regarding the contents of

the exhibit. However, the Defendant’s sentencing hearing is public, and the

Defendant has provided no basis for conducting a closed hearing. Moreover,

the exhibit and Dr. Corvin’s anticipated testimony, are integral to the

arguments the Defendant presents in favor of the relief sought. In balancing

the Defendant’s right to privacy regarding matters that are peripheral to the

relief he seeks against the public’s right to know of the proceedings of this

Court and the basis for its decisions, the Court in its discretion denies the

Motion to Seal.

     IT IS, THEREFORE, ORDERED that the Defendant’s Motion to Seal

[Doc. 29] is DENIED. If the Defendant intends to rely on the “Report of

Forensic Psychiatrist George Corvin, M.D., Exhibit 1 to the Sentencing

Memorandum” [Doc. 29-1], in support of his argument for a downward




                                     3
variance, the Defendant shall file an unredacted version of Dr. Corvin’s

Report on the public docket prior to the sentencing hearing in this matter.

     IT IS SO ORDERED.

                                  Signed: November 28, 2018




                                       4
